Citation Nr: 1028851	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-46 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether there is new and material evidence to reopen a claim for 
service connection for chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1956 to December 
1976, including a tour in Vietnam, and his military decorations 
include the Meritorious Service Medal, Joint Service Commendation 
Medal, Distinguished Flying Cross, and Air Medal.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Since, however, the claim requires further development, the Board 
is remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

In an unappealed July 1977 rating decision, the RO initially 
considered and denied the Veteran's claim of service connection 
for COPD.  In denying the claim, the RO noted that, while 
pulmonary function tests were suggestive of COPD, this diagnosis 
was not supported in light of other evidence in the file 
concluding otherwise.

The RO also more recently, in an unappealed July 2006 rating 
decision, denied the Veteran's petition to reopen this claim, 
concluding there was no new and material evidence that any 
pulmonary disorder was incurred in service or otherwise 
related to his service.



In May 2008, in response to his current claim, the Veteran was 
provided a notice letter reiterating that he needed to submit new 
and material evidence to reopen his claim.  However, the letter 
did not provide him notice as to the date of the prior final 
denial of his claim - in July 2006, or explain or discuss the 
specific bases of that prior denial so that he, in turn, would 
have the opportunity to respond by identifying or submitting 
evidence that would overcome those prior evidentiary 
shortcomings.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of 
Appeals for Veterans Claims (Court/CAVC) held that the VCAA 
notice requirements in regard to new and material evidence claims 
require VA to send a specific notice letter to the claimant that:  
(1) notifies him or her of the evidence and information necessary 
to reopen the claim (i.e., describes what is meant by new and 
material evidence); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice for 
the underlying service connection claim that complies with 
38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2009), 
and any applicable legal precedent.  VA's Office of General 
Counsel issued informal guidance interpreting Kent as requiring 
the notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply stating 
the evidence must relate to the stated basis of the prior denial.  
See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The Veteran, therefore, needs to receive this additional Kent 
notice.

Review of the claims file also reveals the Veteran receives 
treatment for his COPD from Dr. K.A.  But other than statements 
dated in December 2005 and February 2009, the records regarding 
the Veteran's treatment by Dr. K.A. have not been obtained and 
associated with the claims file for consideration in this appeal.  
VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, irrespective of whether the 
records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  Accordingly, with 
his authorization, attempts must be made to obtain any records 
regarding the Veteran's treatment from Dr. K.A.

The Veteran's service treatment records reveal he was treated for 
bronchopneumonia in February 1969.  In November 1970 he was 
treated for acute bronchitis.  He later underwent pulmonary 
function testing during service in October 1974, September 1975, 
and September 1976.  Those tests did not reveal any evidence of 
obstructive airway disease.  And when examined in October 1976 in 
anticipation of retirement from the military, there again was no 
evidence of any lung disorder.

During the many years since service, however, the Veteran has 
received this required diagnosis of COPD, so there is no longer 
any dispute as to whether he has this condition - he clearly 
does.  Consequently, the determinative issue is whether his COPD 
is attributable to his many years of military service or, 
instead, the result of other unrelated factors.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; but (4) 
insufficient medical evidence to make a decision.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  See, too, 38 C.F.R. § 3.159(c)(4).



As the Veteran has the required current diagnosis of COPD, was 
tested for obstructive lung disease during service, and treated 
for bronchitis and bronchopneumonia in service, a VA medical 
examination and nexus opinion are needed to assist in determining 
whether his current COPD was incurred in or is related to his 
military service, including to his treatment in service for the 
type pulmonary disorders mentioned.

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) - and, specifically, with the 
Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  To this end, this 
letter must explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is necessary 
to substantiate the claim.  The letter must 
also specify what portion of evidence, if 
any, is to be provided by the Veteran and 
which portion, if any, VA will attempt to 
obtain on his behalf.  As well, the letter 
must state the basis of the prior denial of 
his claim (most recently in July 2006) and 
indicate the type of evidence and 
information that is necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in that prior 
denial.



2.  With his authorization (completion and 
submission of VA Form 21-4142), request the 
records of the Veteran's treatment from Dr. 
K.A and any additional records the Veteran 
identifies as potentially pertinent.  All 
additional records received should be 
placed in the claims file for 
consideration.  If attempts to obtain 
any additional records prove unsuccessful, 
and it is determined that further attempts 
would be futile, then make an express 
declaration of this and notify the Veteran 
in accordance with 38 C.F.R. § 3.159(c) 
and (e).

3.  Upon receiving any additional evidence, 
arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
etiology of his COPD - including 
especially in terms of the likelihood (very 
likely, as likely as not, or unlikely) this 
condition initially manifested during his 
service, dates back to his service, or is 
otherwise attributable to his service.

To facilitate making this important 
determination, the claims file - including 
a complete copy of this remand, must be 
made available to and reviewed by the 
examiner for the pertinent medical and 
other history.  Particular attention is 
directed to the Veteran's complaints during 
service and the resultant diagnoses of 
bronchitis and bronchopneumonia, etc.

The designated VA examiner must discuss the 
rationale for all opinions expressed, 
whether favorable or unfavorable, if 
necessary citing to specific evidence 
in the record.  

4.  Then readjudicate the Veteran's claim.  
If the claim is not granted to his 
satisfaction, send him a supplemental 
statement of the case and give him time to 
submit additional evidence and/or argument 
in response before returning the file to 
the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



